                           Case 2:20-cv-00429-TLN-EFB Document 13 Filed 06/10/20 Page 1 of 5

                      1    ROBERT V. CLOSSON, ESQ. (SBN 125646)
                           HIRSCH CLOSSON, APLC
                      2    5030 Camino de la Siesta, Suite 300
                           San Diego, CA 92108
                      3    Telephone (619) 233-7006
                           Facsimile (619) 233-7009
                      4    Email: bclosson@hirschclosson.com

                      5
                           Attorneys for Defendant
                      6    Associated Industries Insurance Company, Inc
                      7

                      8                                   UNITED STATES DISTRICT COURT
                      9                                  EASTERN DISTRICT OF CALIFORNIA
                    10
                            WESCO INSURANCE COMPANY,                      CASE NO. 2:20-CV-00429-TLN-EFB
                    11
                            a New York Corporation,
                    12                                                    JOINT STIPULATION TO MODIFY
                                            Plaintiff,                    INITIAL PRETRIAL SCHEDULING
                    13
                            v.                                            ORDER; ORDER
                    14
                            IRONSHORE SPECIALTY                           Complaint Filed: February 25, 2020
                    15
                            INSURANCE COMPANY, an
                    16      Arizona Corporation; and DOES 1               Trial Date: TBD
                            through 10, inclusive,
                    17

                    18
                                             Defendants.
                    19
                           __________________________________/
                    20

                    21            IT IS HEREBY STIPULATED BY AND BETWEEN THE PARTIES AS
                    22     FOLLOWS:
                    23
                                  Plaintiff Wesco Insurance Company (“Wesco” or “Plaintiff”) and Defendant
                    24
                           Ironshore Specialty Insurance Company (“Ironshore” or “Defendant”) (collectively, the
                    25

                    26     “Parties”), by and through their respective counsel of record, hereby respectfully submit
                    27

                    28
Hirsch Closson, APLC
5030 Camino de la Siesta
                           JOINT STIPULATION TO MODIFY INITIAL PRETIAL    1          Case No. 2:20-cv-00429-TLN-EFB
                           SCHEDULING ORDER; ORDER
Suite 300
San Diego, CA 92108
(619) 233-7006
                               Case 2:20-cv-00429-TLN-EFB Document 13 Filed 06/10/20 Page 2 of 5

                           1   this stipulation to modify and revise the dates set in this Court’s Initial Pretrial Scheduling
                           2
                               Order (ECF No. 3).
                           3
                                        WHEREAS, Plaintiff filed its Complaint in the above-entitled Court on February
                           4

                           5   25, 2020.

                           6            WHEREAS, Defendant filed and served an Answer to Plaintiff’s Complaint on
                           7
                               April 10, 2020.
                           8
                                        WHEREAS, on February 25, 2020, this Court issued an Initial Pretrial Scheduling
                           9

                     10        Order (“Pretrial Scheduling Order”) (ECF No. 3), which set, inter alia, the following

                     11        dates:
                     12
                                        a.     Completion of discovery by December 4, 2020 (240 days from the date
                     13
                                               upon which the last answer may be filed; Ironshore’s answer deadline was
                     14

                     15                        extended to April 9, 2020 via stipulation (Dkt. 7));

                     16                 b.     Initial designation and service of expert witness reports by February 2, 2021
                     17
                                               (60 days after close of discovery);
                     18
                                        c.     Designation of supplemental and service of rebuttal expert witness reports
                     19

                     20                        by March 4, 2021 (30 days after initial designation of experts);

                     21                 d.     Last day to file dispositive motions by June 2, 2021 (180 days after close of
                     22
                                               discovery); and
                     23
                                        e.     Last day to file joint notice of trial readiness, if no party has filed a
                     24

                     25                        dispositive motion, by April 2, 2021 (120 days after close of discovery).

                     26        /
                     27
                               //
                     28
Hirsch Closson, APLC
5030 Camino de la Siesta
Suite 300
San Diego, CA 92108
                               JOINT STIPULATION TO MODIFY INITIAL PRETIAL       2             Case No. 2:20-cv-00429-TLN-EFB
                               SCHEDULING ORDER; ORDER
(619) 233-7006
                               Case 2:20-cv-00429-TLN-EFB Document 13 Filed 06/10/20 Page 3 of 5

                           1          WHEREAS, the parties filed a Joint Discovery Plan on May 18, 2020 (ECF No.
                           2
                               10) indicating their willingness to participate in the Voluntary Dispute Resolution
                           3
                               Program (“VDRP”) pursuant to L.R. 271.
                           4

                           5          WHEREAS, on May 18, 2020, this Court issued a Minute Order (ECF No. 11)

                           6   referring the parties to the VDRP.
                           7
                                      WHEREAS, in light of referral to VDRP, the ongoing health crisis regarding
                           8
                               COVID-19 and the relative burden of same on the parties and the California court system,
                           9

                     10        the parties now seek to modify the deadlines identified herein in order to allow additional

                     11        time to pursue informal resolution through the VDRP and explore the possibility of
                     12
                               otherwise resolving anticipated issues relative to the claims at issue in this matter. Such
                     13
                               request seeks to extend the close of discovery by forty-two (42) days, which will
                     14

                     15        concurrently extend the remaining deadlines by forty-two (42) days.

                     16               WHEREAS, good cause exists to modify the Pretrial Scheduling Order because
                     17
                               further litigation may be unnecessary if the parties are able to resolve the matter either
                     18
                               informally or through the VDRP.
                     19

                     20               WHEREAS, the parties have not requested any prior modification to the Pretrial

                     21        Scheduling Order and any successful efforts to resolve the case may result in freeing up
                     22
                               the Court’s calendar.
                     23
                                      NOW, THEREFORE, the parties, by and through their respective counsel of
                     24

                     25        record, AGREE AND HEREBY STIPULATE that good cause exists to modify the

                     26        Pretrial Scheduling Order as follows:
                     27        ///
                     28
Hirsch Closson, APLC
5030 Camino de la Siesta
Suite 300
San Diego, CA 92108
                               JOINT STIPULATION TO MODIFY INITIAL PRETIAL    3            Case No. 2:20-cv-00429-TLN-EFB
                               SCHEDULING ORDER; ORDER
(619) 233-7006
                               Case 2:20-cv-00429-TLN-EFB Document 13 Filed 06/10/20 Page 4 of 5

                           1          a.       Completion of discovery by January 15, 2021 (281 days from the date upon
                           2
                                               which the last answer may be filed);
                           3
                                      b.       Initial designation and service of expert witness reports by March 16, 2021
                           4

                           5                   (60 days after close of discovery);

                           6          c.       Designation of supplemental and service of rebuttal expert witness reports
                           7
                                               by April 15, 2021 (30 days after initial designation of experts);
                           8
                                      d.       Last day to file dispositive motions by July 14, 2021 (180 days after close of
                           9

                     10                        discovery);

                     11               e.       Last day to file joint notice of trial readiness, if no party has filed a
                     12
                                               dispositive motion by May 14, 2021 (120 days after close of discovery);
                     13

                     14        IT IS SO STIPULATED.
                     15

                     16        DATED: June 3, 2020                     HIRSCH CLOSSON, APLC
                     17

                     18                                                By /s/ Christopher T. Hicks
                                                                       Robert V. Closson, Esq.
                     19                                                Christopher T. Hicks, Esq.
                     20                                                Attorneys for Plaintiff,
                                                                       WESCO INSURANCE COMPANY
                     21

                     22
                               DATED: June 3, 2020                     WILSON ELSER MOSKOWITZ EDELMAN AND
                     23                                                DICKER, LLP

                     24

                     25                                                By /s/ Dawn Silberstein (as authorized on June 9, 2020)
                                                                       John Podesta, Esq.
                     26                                                Dawn Silberstein, Esq.
                                                                       Attorneys for Defendant,
                     27
                                                                       IRONSHORE SPECIALTY INSURANCE
                     28                                                COMPANY
Hirsch Closson, APLC
5030 Camino de la Siesta
Suite 300
San Diego, CA 92108
                               JOINT STIPULATION TO MODIFY INITIAL PRETIAL       4             Case No. 2:20-cv-00429-TLN-EFB
                               SCHEDULING ORDER; ORDER
(619) 233-7006
                               Case 2:20-cv-00429-TLN-EFB Document 13 Filed 06/10/20 Page 5 of 5

                           1                                                 ORDER
                           2
                                      GOOD CAUSE APPEARING THEREFORE, IT IS HEREBY ORDERED that the
                           3
                               Pretrial Scheduling Order be modified as follows:
                           4

                           5          a.       Completion of discovery by January 15, 2021 (281 days from the date upon

                           6                   which the last answer may be filed);
                           7
                                      b.       Initial designation and service of expert witness reports by March 16, 2021
                           8
                                               (60 days after close of discovery);
                           9

                     10               c.       Designation of supplemental and service of rebuttal expert witness reports by

                     11                        April 15, 2021 (30 days after initial designation of experts);
                     12
                                      d.       Last day to file dispositive motions by July 14, 2021 (180 days after close of
                     13
                                               discovery);
                     14

                     15               e.       Last day to file joint notice of trial readiness, if no party has filed a dispositive

                     16                        motion, by May 14, 2021 (120 days after close of discovery);
                     17

                     18
                               IT IS SO ORDERED.
                     19

                     20

                     21        Dated: June 10, 2020
                                                                                         Troy L. Nunley
                     22                                                                  United States District Judge
                     23

                     24

                     25

                     26

                     27

                     28
Hirsch Closson, APLC
5030 Camino de la Siesta
Suite 300
San Diego, CA 92108
                               JOINT STIPULATION TO MODIFY INITIAL PRETIAL        5            Case No. 2:20-cv-00429-TLN-EFB
                               SCHEDULING ORDER; ORDER
(619) 233-7006
